Citation Nr: 1015780	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-12 251	)	DATE
	)
	)

On appeal from the
 Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic kidney 
disease, to include as secondary to diabetes.

2.  Entitlement to service connection for left renal cell 
carcinoma, to include as secondary to diabetes.

3.  Entitlement to service connection for right renal cyst, 
to include as secondary to diabetes.

4.  Entitlement to service connection for abnormal liver 
function, to include as secondary to diabetes.

5.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes.

7.  Entitlement to service connection for heart murmur, to 
include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 
1955, and from November 1955 to May 1974.

This appeal to the  Board of Veterans' Appeals (Board) arose  
from an October 2005 rating decision in which the RO, inter 
alia, denied claims for service connection for type II 
diabetes mellitus, chronic kidney disease, left renal cell 
carcinoma, right renal cyst, abnormal liver function, 
hypertension, erectile dysfunction, and heart murmur.  The 
Veteran filed a notice of disagreement (NOD) in November 
2005.  The RO issued a statement of the case (SOC) as to the 
first five issues in March 2006, and issued a SOC as to the 
remaining three issues in May 2007.  The Veteran filed a 
substantive appeal in response to each SOC in May 2006 and 
May 2007, respectively.

In April 2008, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

In July 2008, the Board, inter alia, granted the claim for 
service connection for diabetes, and remanded the remaining 
claims to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  After 
accomplishing some of the requested action, the AMC continued 
the denial of the claims, as reflected in a November 2008 
supplemental statement of the case (SSOC), and returned these 
matters to the Board for further appellate consideration.  

In April 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matters remaining on 
appeal are,  again, being remanded to the RO via the AMC.  VA 
will notify the Veteran when further action, on his part, is 
required.


REMAND

The Board finds that further RO action in  this appeal is 
warranted, even though it will, regrettably, further delay a 
decision on these matters.

A remand by the Board confers upon a  veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In its July 2008 remand, the Board instructed the RO to 
readjudicate the claims for service connection for chronic 
kidney disease, left renal cell carcinoma, right renal cyst, 
abnormal liver function, hypertension, erectile dysfunction, 
and heart murmur, each to include as secondary to service-
connected diabetes, in light of all pertinent evidence and 
legal authority.  While the AMC, in the November 2008 SSOC, 
characterized each claim for service connection issue  "to 
include as secondary to service-connected diabetes mellitus, 
type II," the AMC did not set forth the provisions of 
38 C.F.R. § 3.310, the legal authority governing claims for 
service connection, including the Moreover, in its reasons 
and bases for denying the Veteran's service connection 
claims, the RO did not provide any rationale for denying any 
of the claims on a secondary basis. 

As the RO has not complied with the directives of the prior 
remand, another remand of these matters , pursuant to 
Stegall, is required.

Also, the Board's further review of the claims files reveals 
that additional RO action on these matters is warranted.  
 VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3,159 (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a 
nexus between a current disability and an in-service event, 
injury, or disease is a low one.  McLendon, 20 Vet. App. at 
83. 

The medical evidence reflects  diagnoses of chronic kidney 
disease, left renal cell carcinoma (status post nephrectomy), 
right renal cyst, abnormal liver function, hypertension, and 
heart murmur.  Also, the Veteran testified during his April 
2008 Board hearing that he currently has erectile 
dysfunction, which he is competent to assert.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (where a disability may be 
diagnosed by its unique and readily identifiable features, 
the presence of disability is not necessarily a determination 
"medical in nature," and may be capable of lay 
observation).  Furthermore, the record contains a medical 
article, submitted by the Veteran, indicating that certain 
cardiovascular problems, renal problems and impotence may be 
complications of diabetes mellitus; it also includes an 
October 2008 letter from the Veteran's private physician 
indicating a diagnosis of diabetic nephropathy.

Collectively, the  above-cited  evidence suggests that the 
claimed disabilities may be related to  type II diabetes 
mellitus.  However, the record includes no actual opinion 
addressing the medical relationship, if any, between this 
Veteran's chronic kidney disease, left renal cell carcinoma, 
right renal cyst, abnormal liver function, hypertension, 
erectile dysfunction, or heart murmur, and his diabetes.  
Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claims for service connection.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claims for service connection e ( as 
the original claims will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the  
scheduled examination, the RO should obtain and associate 
with the claims file copies of the notices of the dates and 
times of any examinations sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The RO's  letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).   The RO's letter 
should also give the Veteran notice of the current provisions 
of 38 C.F.R. § 3.310(a), the regulation governing claims for 
secondary service connection.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are  hereby REMANDED to the RO, 
via the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable it 
to obtain any additional evidence pertinent 
to the claims on appeal that is not 
currently of record.  The RO's letter should 
give the Veteran notice of the current 
provisions of 38 C.F.R. § 3.310(a), the 
regulation governing claims for secondary 
service connection.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA examination, 
by an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The physician should clearly identify 
whether the Veteran currently has chronic 
kidney disease, left renal cell carcinoma, 
right renal cyst, abnormal liver function, 
hypertension, erectile dysfunction, heart 
murmur, or any residuals of these disorders.  
Then, with respect to each such diagnosed 
disability, the physician   should provide 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
was caused or is aggravated  by  Veteran's 
service-connected type II diabetes mellitus.  
If aggravation is found, the physician 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

3.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

4.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
11 Vet. App. at 268.

5.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims for service 
connection for chronic kidney disease, left 
renal cell carcinoma, right renal cyst, 
abnormal liver function, hypertension, 
erectile dysfunction, and heart murmur, each 
to include as secondary to service-connected 
diabetes, in light of all pertinent evidence 
and legal authority (to include the current 
provisions of 38 C.F.R. § 3.310(a)).

6.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to additional legal 
authority considered-to particularly 
include the current provisions of 38 C.F.R. 
§ 3.310(a))., along with  clear reasons and 
bases for all determinations, and afford 
them the appropriate time for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

